Case 2:20-cv-00245-MWF-PJW Document 48 Filed 08/18/20 Page 1 of 1 Page ID #:497


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA                      JS-6
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-245-MWF (PJWx)                    Date: August 18, 2020
  Title:   Laurie K. Engel v. Farmers Group, Inc. et al.
  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                              Court Reporter:
            Rita Sanchez                               Not Reported

            Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
            None Present                               None Present

  Proceedings (In Chambers):             ORDER DISMISSING ACTION

        On July 28, 2020, the Court granted Defendant Willis Tower Watson US, LLC’s
  Motion to Dismiss Plaintiff’s First Amended Complaint with leave to amend (the
  “Order”). (Docket No. 46). In the Order, the Court permitted Plaintiff to file a Second
  Amended Complaint (“SAC”) on or before August 10, 2020. (Id. at 14). The Court
  warned Plaintiff that “[f]ailure to file a SAC will be deemed Plaintiff’s election to rest
  on the allegations of the FAC.” (Id.).

      As of this date, Plaintiff has not filed a SAC. Accordingly, this action is
  DISMISSED with prejudice.

          This Order shall constitute notice of entry of judgment pursuant to Federal Rule
  of Civil Procedure 58. Pursuant to Local Rule 58-6, the Court ORDERS the Clerk to
  treat this Order, and its entry on the docket, as an entry of judgment.

        IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
